Citation Nr: 0938700	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee (previously evaluated as patellofemoral pain 
syndrome, left knee).

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee laxity associated 
with left knee degenerative joint disease (previously 
evaluated as patellofemoral pain syndrome, left knee).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO denied 
entitlement to service connection for a bilateral knee 
disability.  The Board remanded that issue to the RO for 
further development in May 2006 and October 2007.  

By May 2007 rating decision, the RO granted service 
connection for left knee patellofemoral pain syndrome to 
which it assigned a zero percent rating.  The Veteran 
appealed the initial disability rating assigned.  By rating 
decision dated in July 2009, the RO granted service 
connection for a right knee disability.  The issue of 
entitlement to service connection for a right knee 
disability, therefore, is no longer before the Board.  That 
issue is moot as the full benefit sought was granted.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

Via July 2009 rating decision, the RO assigned an evaluation 
of 10 percent for left knee degenerative joint disease 
(previously evaluated as patellofemoral pain syndrome, left 
knee) effective March 10, 2003, the date of claim.  It 
assigned a separate 10 percent evaluation for left knee 
laxity associated with left knee degenerative joint disease 
(previously evaluated as patellofemoral pain syndrome, left 
knee) effective June 19, 2009.  The Board observes that 
although each increase represents a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, these matters continue before the Board.




FINDING OF FACT

1.  The service-connected left knee degenerative joint 
disease (previously evaluated as patellofemoral pain 
syndrome, left knee) is manifested by no more than 
degenerative changes and left knee range of motion of zero to 
130 degrees.

2.  The service-connected left knee laxity associated with 
left knee degenerative joint disease (previously evaluated as 
patellofemoral pain syndrome, left knee) is manifested by no 
more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service-
connected left knee degenerative joint disease (previously 
evaluated as patellofemoral pain syndrome, left knee) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5003 (2008).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service-
connected left knee laxity associated with left knee 
degenerative joint disease (previously evaluated as 
patellofemoral pain syndrome, left knee) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with 
Dingess was provided in November 2007.  

The Board observes that the Court issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  As the 
increased rating issues decided herein involve disputed 
initial ratings, Vazquez-Flores need not be discussed.  That 
case does not apply to initial rating claims.  In any event, 
that case was recently vacated by the United States Court of 
Appeals for the Federal Circuit.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in March 2003 and November 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records and VA clinical records, and the Veteran was afforded 
several VA orthopedic examinations in furtherance of the 
claim.  A VA joints examination was conducted in June 2009.  
The examiner reviewed the claims folder, to include service 
treatment records, obtained and recorded a history from the 
Veteran, and examined the Veteran.  The examiner also 
provided diagnoses and a medical nexus opinion, to include 
providing a rationale for the opinion.  The Board finds that 
this examination is adequate upon which to base a decision on 
the claims currently on appeal.  See Barr v. Nicholson, 21 
Vet. App. 303, 310-11 (2007).  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
3 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative joint disease of the left knee (previously 
evaluated as patellofemoral pain syndrome, left knee)

The veteran's service-connected degenerative joint disease of 
the left knee (previously evaluated as patellofemoral pain 
syndrome, left knee) has been rated 10 percent disabling by 
the RO under the provisions of Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003 (degenerative arthritis), 
arthritis of a major joint is rated under the criteria for 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disabilities due to arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71, Diagnostic Code 
5260 (2008).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).  

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  VAOPGCPREC 9-2004.

On VA orthopedic examination in March 2003, the Veteran 
reported clicking and popping of the left knee.  He 
experienced pain when getting up from a seated position or 
walking long distances.  The Veteran indicated that he could 
walk a mile before having to stop.  Left knee range of motion 
was from zero to 130 degrees, and there was 5/5 strength in 
the left quadriceps and hamstrings.  There was no effusion 
and no mediolateral joint line tenderness.  There was mild 
pain with patellar grind and mild patellofemoral crepitation.  
The left knee was pronounced stable.  The examiner diagnosed 
mild chondromalacia of the left patella.  A contemporaneous 
X-ray study of the left knee revealed that the left knee was 
within normal limits.  

On December 2006 VA orthopedic examination, the Veteran 
complained of daily left knee pain.  The Veteran rated his 
left knee pain when ambulating as a six on a scale of one to 
ten.  He reported problems ascending and descending stairs.  
He indicated as well some instability and locking.  He denied 
flare-ups.  The Veteran denied receiving medical treatment 
for the left knee, and he was not undergoing physical therapy 
for it.  The Veteran used a cane, which he indicated was due 
to left knee trouble.  On objective examination, there was 
full extension of the left knee, and flexion was to 130 
degrees.  There was end-of-range pain.  Repetitive range of 
motion exercises did not impact range of motion or cause an 
increase in pain.  There was no joint warmth, effusion, or 
erythema.  There was no ligamentous laxity.  There was no 
crepitus.  According to the examiner, radiologic studies of 
the left knee indicated that the joint spaces were well 
maintained.  There was an apparent old evulsion fracture on 
the medial femoral condyle, which was well healed.  The 
examiner diagnosed left knee patellofemoral pain syndrome and 
a healed old evulsion fracture of the left femoral condyle.  
Later that month, the examiner indicated that the Veteran's 
left knee disability was mild in nature.

On June 2009 VA orthopedic examination, the Veteran 
complained of pain and a sense of instability with respect to 
the left knee but denied locking.  There was no swelling of 
the left knee, and the Veteran never underwent left knee 
surgery, did not participate in physical therapy, and he did 
not pursue injection therapy for the left knee.  The Veteran 
experienced activity-related flare-ups.  He used a cane when 
needed.  Objectively, the examiner observed mild left knee 
swelling, and left knee was from zero to 130 degrees with 
end-of-range pain.  The Veteran's range of motion was not 
additionally limited following repetitive use.  There was 
mild left knee laxity on varus and valgus test.  There was no 
left knee tenderness apparent on examination.  There was 
moderate left knee crepitus.  The Veteran exhibited 
difficulty getting up from his chair in the examination room.  
The examiner diagnosed degenerative joint disease of the left 
knee.  On examination, the Veteran reported that he stopped 
working in 2001 or 2002 when he was last employed as a driver 
due to health problems.  He related that he had trouble 
operating the clutch in his truck and stopped walking in his 
daily living.  The Board observes that the Veteran is in 
receipt of SSA disability benefits due to chronic pulmonary 
insufficiency and obesity.

Under Diagnostic Codes 5260 and 5261, the Veteran is not 
entitled to a compensable evaluation as there is no 
limitation in extension and only mild limitation of flexion 
of the left knee of the type that does not meet the criteria 
for the minimal compensable rating under Diagnostic Code 
5260.  38 C.F.R. § 4.71a.  Thus, he is entitled only to a 10 
percent evaluation for arthritis of a major joint under 
38 C.F.R. § 5003.  Id.  Because the foregoing facts are true 
regarding the entire appellate period, a staged rating need 
not be considered.  Fenderson, supra.

The Board observes that other than Diagnostic Code 5257, 
which will be discussed below, there is no other potentially 
applicable provision that should be considered in connection 
with the Veteran's claim of increase.  Diagnostic Code 5256, 
which pertains to ankylosis of the knee is not for 
consideration because left knee ankylosis is not apparent 
from the evidence.  38 C.F.R. § 4.71a.  Diagnostic Codes 5258 
and 5259 are not relevant because they concern the removal of 
the semilunar cartilage, which is not implicated herein.  Id.  
Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula, and Diagnostic Code 5263 regards genu recurvatum.  
Id.  The Veteran cannot benefit from provisions contained in 
Diagnostic Codes 5262 and 5263 because he does not suffer 
from the disabilities contemplated therein.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  No 
additional compensation is warranted pursuant to the 
foregoing because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown.  Similarly, the 
record is silent as to weakened movement, excess 
fatigability, and incoordination.

The Board has considered whether extraschedular consideration 
is warranted.  38 C.F.R. § 3.321(b) (2008).  Extraschedular 
rating consideration is warranted when a "case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." 38 
C.F.R. § 3.321.  According to Thun v. Peake, 22 Vet. App. 
111, 115 (2008), the determination of whether a veteran is 
entitled to an extraschedular rating under 38 C.F.R. § 
3.321(b) requires the Board to compare the level of severity 
and symptomatology of the veteran's disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule and the inquiry ends.

In this case, the Board finds that the disability picture is 
adequately captured by the rating schedule.  Although the 
veteran stated in June 2009 that he stopped working due to 
health problems in 2001 or 2002 and that he had difficulty 
operating a truck clutch, there is no indication that his 
left knee disability in and of itself prevented or markedly 
interfered with employment.  Indeed, SSA records reflect 
disability due to pulmonary problems and obesity.  The knee 
is not mentioned as a source of disability precluding 
employment.  As well, there are no lengthy periods of 
hospitalization as a result of the Veteran's service-
connected left knee disability.  The evidence reflects little 
to no medical treatment for the left knee, no physical 
therapy, no surgeries, and no hospitalizations.  Therefore, 
an extraschedular rating based on the veteran's subjective 
symptoms is unnecessary.

In sum, the Board finds that the Veteran's current disability 
most closely resembles the criteria pertinent to a 10 percent 
rating under Diagnostic Code 5003.  As discussed above, an 
extraschedular rating is unwarranted since the Veteran's 
disability picture is not outside the scope of the assigned 
diagnostic code.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left knee laxity associated with left knee degenerative joint 
disease (previously evaluated as patellofemoral pain 
syndrome, left knee)

The veteran's service-connected left knee laxity associated 
with left knee degenerative joint disease (previously 
evaluated as patellofemoral pain syndrome, left knee) has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257 (other impairment of the knee), 
the following levels of disability are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 
% moderate; 10% slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).

Although the words "slight", "moderate", and "severe" are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely intense."  
Webster's New World Dictionary, Third College Edition (1988), 
pgs. 1038, 871, and 1071.

The factual background is outlined in detail above and is 
incorporated by reference herein.  Subluxation has not been 
shown.  Left knee instability was first noted on VA 
examination in June 2009, when the examiner observed mild 
laxity on varus and valgus stress.  The Board understands the 
word "mild" to be largely synonymous with the term 
"slight."  As such, no more than a 10 percent evaluation is 
warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  In 
any event, there is no evidence of record that would lead the 
Board to conclude that the Veteran suffers from moderate left 
knee instability.  Thus, a 20 percent evaluation under 
Diagnostic Code 5257 is not for application.  Id.

The Board observes that the RO assigned an evaluation of 10 
percent under Diagnostic Code 5257 effective June 16, 2009.  
The Board will not rule on the propriety of that effective 
date as such matter is not on appeal.  However, there is no 
indication that the Veteran's left knee instability increased 
in severity after June 19, 2009.  Thus, a staged rating need 
not be considered.  Fenderson, supra.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, supra.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No additional compensation 
is warranted pursuant to the foregoing because functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements has not 
been shown.  Similarly, the record is silent as to weakened 
movement, excess fatigability, and incoordination.

The Board has considered whether extraschedular consideration 
is warranted.  
38 C.F.R. § 3.321(b).  Extraschedular rating consideration is 
warranted when a "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321.  
According to Thun, supra, the determination of whether a 
veteran is entitled to an extraschedular rating under 38 
C.F.R. § 3.321(b) requires the Board to compare the level of 
severity and symptomatology of the veteran's disability with 
the established criteria found in the rating schedule for 
that disability.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule and the inquiry ends.

In this case, the Board finds that the disability picture is 
adequately captured by the rating schedule.  Although the 
most recent evidence reflects some left laxity, it does not 
appear that the Veteran had periods of unemployment 
associated with that.  The evidence reflects no 
hospitalizations for left knee ligamentous laxity.  
Therefore, extraschedular rating is unnecessary.

In sum, the Board finds that the Veteran's current disability 
most closely resembles a 10 percent rating under Diagnostic 
Code 5257 for slight lateral instability.  The veteran's 
symptoms have been adequately addressed, and extraschedular 
rating is unwarranted since the Veteran's disability picture 
is not outside the scope of the assigned diagnostic code.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee (previously evaluated as patellofemoral pain syndrome, 
left knee) is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee laxity associated with left 
knee degenerative joint disease (previously evaluated as 
patellofemoral pain syndrome, left knee) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


